Citation Nr: 1703591	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbosacral strain with intervertebral disc syndrome and degenerative arthritis (claimed as lumbar spine impairment).

2.    Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, sciatic nerve, left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, sciatic nerve, right lower extremity.  

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, femoral nerve, left lower extremity.  

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, femoral nerve, right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 1989.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.       
 
The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A copy of the transcript of this hearing has been associated with the claims file.   

The Board notes that the claims for higher initial ratings for the following disabilities have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below:  lumbosacral strain with intervertebral disc syndrome and degenerative arthritis (claimed as lumbar spine impairment); radiculopathy, sciatic nerve, left lower extremity; radiculopathy, sciatic nerve, right lower extremity; radiculopathy, femoral nerve, left lower extremity; and radiculopathy, femoral nerve, right lower extremity.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in June 2011, August 2014, and December 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Higher Initial Disability Ratings

In a January 2016 rating decision, the AOJ granted the Veteran's claims for service connection for lumbosacral strain with intervertebral disc syndrome and degenerative arthritis (claimed as lumbar spine impairment); radiculopathy, sciatic nerve, left lower extremity; radiculopathy, sciatic nerve, right lower extremity; radiculopathy, femoral nerve, left lower extremity; and radiculopathy, femoral nerve, right lower extremity.  The Veteran submitted a statement in December 2016 expressing disagreement with the initial ratings assigned to these service-connected disabilities.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).  Thus, remand is necessary for the issuance of an SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the timely filing of a substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim for entitlement to a TDIU rating.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may be referred to the Director, Compensation Service, for an extraschedular rating, when the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

Prior to August 17, 2015, the Veteran was service connected for gastrocnemius-soleus equinus with pes planus and plantar fasciitis, right foot (evaluated as 20 percent disabling), and gastrocnemius-soleus equinus with pes planus and plantar fasciitis, left foot (evaluated as 20 percent disabling).  The Veteran had a combined evaluation of 40 percent, and therefore did not meet the schedular criteria for a TDIU rating prior to August 17, 2015.  See 38 C.F.R. § 4.16(a).  However, he may still be entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.l6(b). 

The Veteran filed a formal TDIU claim in May 2009, stating that he became too disabled to work in 2000 and last worked full-time in 2001.  See May 2009 VA Form 21-8940.  Following a compensation and pension examination in August 2010, the examining clinician opined that the Veteran's bilateral foot condition caused him difficulty with standing or walking for any period of time and rendered him unable to complete routine activities of daily living.  At his Travel Board hearing, the Veteran testified that he last worked full-time in 2012 as a wastewater treatment operator.  He reported that due to his bilateral foot conditions, he was no longer able to stand on his feet for the eight to twelve hours required of him at work.  The Veteran also testified that his feet hurt constantly, even while sitting, and that he required medication to manage the pain.  In a July 2015 statement, the Veteran said that his disabilities caused him to miss a lot of work, including sixteen months for surgeries in his last two years of employment as a wastewater treatment operator.  Additionally, the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  SSA found the Veteran disabled as of January 10, 2005, due to chronic plantar fasciitis and status post multiple foot surgeries.  See June 2008 SSA Notice of Decision.  

Although the Veteran fails to meet the criteria for a schedular TDIU prior to August 17, 2015, the evidence of record indicates that he may be unemployable due to his service-connected disabilities.  Thus, the Board finds that the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director, Compensation Service, for extraschedular consideration. 

The authority to assign extraschedular ratings has been specifically delegated to the Director, Compensation Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996).

From August 17, 2015, the Veteran is service connected for lumbosacral strain with intervertebral disc syndrome and degenerative arthritis, claimed as lumbar spine impairment (evaluated as 40 percent disabling); gastrocnemius-soleus equinus with pes planus and plantar fasciitis, right foot (evaluated as 20 percent disabling); gastrocnemius-soleus equinus with pes planus and plantar fasciitis, left foot (evaluated as 20 percent disabling); radiculopathy, sciatic nerve, right lower extremity (evaluated as 10 percent disabling); radiculopathy, sciatic nerve, left lower extremity (evaluated as 10 percent disabling); radiculopathy, femoral nerve, right lower extremity (evaluated as 10 percent disabling); and radiculopathy, femoral nerve, left lower extremity (evaluated as 10 percent disabling).  The Veteran has a combined evaluation of 80 percent, with at least one disability rated at 40 percent or more.  Therefore, he meets the schedular criteria for a TDIU rating from August 17, 2015.  However, there is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work.  Under 38 C.F.R. § 4.16, the Board is required to consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  As such, the Board finds that the issue of entitlement to a TDIU should be remanded for the RO to determine whether the Veteran's service-connected disabilities, considered in combination, render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case (SOC) to the Veteran addressing the matters of entitlement to initial ratings in excess of 40 percent for lumbosacral strain with intervertebral disc syndrome and degenerative arthritis, claimed as lumbar spine impairment; in excess of 10 percent for radiculopathy, sciatic nerve, right lower extremity; in excess of 10 percent for radiculopathy, sciatic nerve, left lower extremity; in excess of 10 percent for radiculopathy, femoral nerve, right lower extremity; and in excess of 10 percent for radiculopathy, femoral nerve, left lower extremity.  The SOC should include citation to all relevant laws and regulations pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal. 

Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Next, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities from August 17, 2015, on his ability to work.  An in-person examination is only required if deemed necessary by the examiner. 

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

(a)  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

(b)  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

(c)  If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

3.  Then, refer the claim of entitlement to TDIU to the Director, Compensation Service, for consideration of whether TDIU on an extraschedular basis is warranted prior to August 17, 2015. 

4.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




